1 Our job is to be the best Third Quarter 2009 2 This presentation contains “forward-looking statements” within the meaning of the federalsecurities laws. These statements reflect management’s current views with respect to futureevents and are subject to risk and uncertainties. We note that a variety of factors and uncertaintiescould cause our actual results to differ significantly from the results discussed in the forward-looking statements. Factors and uncertainties that might cause such differences include, but arenot limited to: general economic, market, or business conditions; the opportunities (or lackthereof) that may be presented to us and that we may pursue; fluctuations in costs and expensesincluding the costs of raw materials, purchased energy, and freight; changes in interest rates;current conditions in financial markets could adversely affect our ability to finance our operations;demand for new housing; accuracy of accounting assumptions related to impaired assets,pension and postretirement costs, contingency reserves and income taxes; competitive actions byother companies; changes in laws or regulations; our ability to execute certain strategic andbusiness improvement initiatives; the accuracy of certain judgments and estimates concerning theintegration of acquired operations; and other factors, many of which are beyond our control.Except as required by law, we expressly disclaim any obligation to publicly revise any forward-looking statements contained in this presentation to reflect the occurrence of events after the dateof this presentation. This presentation includes non-GAAP financial measures.The required reconciliations toGAAP financial measures are included on our website, www.templeinland.com. 3 •Special items (after-tax) –$0.39 per share income related to alternative fuel mixture tax credits –$0.02 per share charge related to purchase and retirement of long-termdebt Q3 2009 Q2 2009 Q3 2008 Net income per share $0.61 $0.61 $0.03 Special items (0.37) (0.37) (0.06) Net income per share excluding specialitems $0.24 $0.24 ($ 0.03) Third
